MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 153 
Docket:	   Ken-16-500	
Argued:	   May	9,	2017	
Decided:	  July	11,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                               DONALD	BEAUCHENE	
                                        	
                                       v.	
                                        	
                                 STATE	OF	MAINE	
	
	
HUMPHREY,	J.	

      [¶1]	 	 Donald	 Beauchene	 appeals	 from	 a	 judgment	 entered	 in	 the	

Superior	 Court	 (Kennebec	 County,	 Mullen,	 J.)	 denying	 his	 petition	 for	

discharge	 or	 modified	 release	 from	 psychiatric	 hospitalization	 pursuant	 to	

15	M.R.S.	§	104-A	(2016).		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

      [¶2]		In	1970,	Beauchene	was	acquitted	of	a	murder	charge	by	reason	of	

a	 mental	 disease	 or	 defect	 and	 was	 committed	 to	 the	 custody	 of	 the	

Department	 of	 Health	 and	 Human	 Services,	 where	 he	 remains	 committed	

pursuant	to	15	M.R.S.	§	103	(2016).		On	February	22,	2016,	Beauchene	filed	in	

the	Superior	Court	a	petition	seeking	discharge	or	a	modified	treatment	plan.		

The	 court	 held	 a	 hearing	 on	 the	 petition	 on	 September	 16,	 2016,	 at	 which	
2	

three	mental	health	professionals	testified.		The	court	denied	the	petition	by	

written	order	dated	October	24,	2016.			

	     [¶3]		The	court	made	the	following	findings	of	fact,	which	are	supported	

by	competent	record	evidence.		At	the	1970	trial,	the	State	presented	medical	

experts	 who	 opined	 that	 Beauchene	 did	 not	 suffer	 from	 a	 mental	 disease	 or	

defect,	 while	 Beauchene	 presented	 medical	 experts	 who	 opined	 that	 he	

committed	the	crime	due	to	a	mental	disease	or	defect,	which	they	diagnosed	

as	“explosive	personality.”		In	June	1970,	the	jury	found	Beauchene	not	guilty	

of	 the	 murder	 charge	 by	 reason	 of	 mental	 disease	 or	 defect,	 and	 he	 was	

committed	 to	 the	 custody	 of	 the	 Department.	 	 Beauchene	 escaped	 from	 the	

psychiatric	hospital	in	April	1973	and	was	returned	to	Department	custody	in	

1978.	 	 In	 September	 1978,	 Beauchene	 escaped	 from	 the	 hospital	 again	 and	

fled	 to	 New	 York.	 	 In	 1980,	 he	 was	 prosecuted	 by	 the	 State	 of	 New	 York	 for	

rape,	sodomy,	and	assault	and	was	convicted	of	all	three	charges.			

      [¶4]	 	 Beauchene	 exhibits	 mental	 health	 symptoms	 that	 are	 consistent	

with	 anti-social	 personality	 disorder,	 and	 those	 symptoms	 have	 been	

consistent	 since	 1970.	 	 He	 demonstrates	 rigidness,	 deceitfulness,	 and	 lack	 of	

remorse	for	his	criminal	behavior,	as	well	as	a	lack	of	insight	into	his	criminal	

and	 mental	 health	 history.	 	 His	 past	 behavior	 has	 raised	 concerns	 about	
                                                                                          3	

grooming	 and	 targeting	 vulnerable	 women	 and	 his	 risk	 of	 flight.	 	 The	 court	

concluded	that	Beauchene’s	mental	condition	has	“changed	very	little,	if	any[,]	

since”	 1970,	 and	 if	 discharged,	 released,	 or	 placed	 in	 a	 modified	 treatment	

plan,	Beauchene	would	pose	a	risk	of	harm	or	danger	to	himself	or	to	others.		

The	 court	 accordingly	 denied	 the	 petition.	 	 Beauchene	 timely	 appealed	

pursuant	to	15	M.R.S.	§	2115	(2016)	and	M.R.	App.	P.	2.			

                                    II.		DISCUSSION	

A.	    Sufficiency	of	the	Evidence	

       [¶5]	 	 Beauchene	 first	 contends	 that	 the	 evidence	 compelled	 the	 trial	

court	to	conclude	that	he	does	not	suffer	from	a	mental	disease	or	defect.			

       [¶6]		“When	the	acquittee	seeks	release	or	discharge	from	Department	

custody,	 it	 is	 the	 acquittee’s	 burden	 to	 establish,	 by	 clear	 and	 convincing	

evidence,	that	he	‘may	be	released	or	discharged	without	likelihood	that	[he]	

will	 cause	 injury	 to	 [himself]	 or	 to	 others	 due	 to	 mental	 disease	 or	 defect.’”		

Begin	v.	State,	2016 ME 186,	¶	8,	153 A.3d 93 (alteration	in	original)	(quoting	

15	 M.R.S.	 §	 104-A(1),	 (3)).	 	 The	 acquittee	 must	 establish	 either	 that	 (1)	 “the	

mental	 disease	 or	 defect	 by	 reason	 of	 which	 he	 was	 relieved	 of	 criminal	

responsibility	no	longer	exists,”	or	(2)	he	“no	longer	poses	a	danger	to	himself	

or	 others	 if	 he	 is	 released”	 despite	 any	 continuing	 mental	 illness.	 	 Green	 v.	
4	

Comm’r	 of	 Mental	 Health	 &	 Mental	 Retardation,	 2000 ME 92,	 ¶	 27,	

750 A.2d 1265  (emphasis	 omitted)	 (quotation	 marks	 omitted).	 	 The	 court	

must	apply	the	same	legal	standard	for	mental	disease	or	defect	that	applied	

at	 the	 time	 of	 the	 verdict.1	 	 See	 In	 re	 Beauchene,	 2008 ME 110,	 ¶	 10,	

951 A.2d 81.	

         [¶7]		“Whether	an	insanity	acquittee	has	a	mental	disease	or	defect	is	a	

factual	issue	.	.	.	.”		Beal	v.	State,	2016 ME 169,	¶	6,	151 A.3d 502.		“[W]e	will	

affirm	 a	 court’s	 determination	 that	 a	 petitioner	 remains	 dangerous	 to	

[himself]	 or	 others	 due	 to	 a	 mental	 disease	 or	 defect	 unless	 the	 evidence	

compels	a	contrary	finding.”		Id.		Because	Beauchene	challenges	the	sufficiency	

of	the	trial	court’s	finding	that	he	did	not	meet	his	burden,	he	can	prevail	“only	

if	we	conclude	that,	viewing	the	evidence	and	all	reasonable	inferences	in	the	

light	most	favorable	to	the	court’s	judgment,	the	trial	court	nevertheless	was	

compelled	to	find	in	his	favor.”		Begin,	2016 ME 186,	¶	9,	153 A.3d 93.	

         [¶8]	 	 Beauchene	 notes	 that	 at	 his	 trial	 in	 1970,	 the	 only	 evidence	

presented	 of	 a	 mental	 disease	 or	 defect	 diagnosis	 was	 his	 own	 theory	 of	 an	

“explosive	personality,”	and	according	to	the	State’s	expert	witnesses	at	trial,	

anti-social	 personality	 disorder	 was	 not	 a	 clinical	 diagnosis	 that	 met	 the	

     1		In	1970,	the	applicable	definition	of	“mental	disease	or	defect”	derived	from	15	M.R.S.A.	§	102	

(1964).		See	In	re	Beauchene,	2008 ME 110,	¶	5	n.1,	951 A.2d 81.	
   	
                                                                                                            5	

definition	 of	 a	 “mental	 disease	 or	 defect.”	 	 He	 argues	 that	 the	 undisputed	

evidence	 presented	 to	 the	 trial	 court	 on	 his	 petition	 for	 release	 establishes	

that	 he	 had,	 and	 still	 has,	 an	 anti-social	 personality	 disorder,	 not	 “explosive	

personality,”	 and	 because	 anti-social	 personality	 disorder	 is	 not	 a	 mental	

disease	or	defect,	the	evidence	compels	a	finding	that	he	does	not	suffer	from	

a	mental	disease	or	defect.2		In	other	words,	Beauchene	does	not	argue	that	he	

no	longer	suffers	from	the	mental	disease	or	defect	for	which	he	was	relieved	

of	criminal	responsibility,	but	rather	contends	that	he	never	did.		

        [¶9]	 	 Beauchene’s	 argument	 conflates	 the	 medical	 evidence	 regarding	

his	mental	illness	symptoms	with	the	legal	determination	of	whether	he	has	a	

mental	disease	or	defect.		Cf.	Parrish	v.	Colorado,	78 F.3d 1473,	1477	(10th	Cir.	

1996)	(“The	crux	of	the	issue	.	.	.	is	not	whether	the	acquittee	must	be	ill	in	the	

medical	sense,	but	whether	his	mental	state	fits	a	constitutionally	valid	legal	

definition.”).	 	 We	 have,	 in	 prior	 cases,	 rejected	 similar	 attempts	 to	 fasten	 a	

finding	of	a	mental	disease	or	defect	to	a	precise	clinical	diagnosis	of	mental	

   2		Beauchene’s	experts	presented	his	diagnosis	at	the	murder	trial	as	“explosive	personality.”		At	

the	 hearing	 before	 the	 trial	 court	 from	 which	 Beauchene	 now	 appeals,	 several	 expert	 witnesses	
testified	 about	 the	 differing	 psychiatric	 terminology	 used	 in	 1970.	 	 One	 doctor	 testified	 that	
“explosive	 personality”	 would	 today	 be	 classified	 as	 “intermittent	 explosive	 disorder,”	 which	 is	 a	
recognized	mental	disease	or	defect,	while	under	contemporary	medical	standards	and	definitions,	
anti-social	personality	disorder	would	not	be	considered	a	mental	disease	or	defect.		According	to	
the	 expert	 witnesses,	 Beauchene’s	 symptoms	 were	 categorized	 as	 “personality	 disorder	 not	
otherwise	 specified,	 with	 mainly	 antisocial	 and	 narcissistic	 features”—symptoms	 that	 do	 not	 fit	 a	
specific	diagnosis,	and	in	particular	do	not	entirely	correspond	to	the	psychiatric	features	of	anti-
social	personality	disorder.				
6	

illness.	 	 See	 Begin,	 2016 ME 186,	 ¶	 11,	 153 A.3d 93  (noting	 that	 “a	 ‘mental	

disease	or	defect’	does	not	refer	to	any	particular	diagnosis	on	any	particular	

psychiatric	axis”	and	the	fact	that	an	acquittee	“is	no	longer	in	the	same	state	

as	 existed	 at	 the	 time	 of	 [his]	 crime	 .	 .	 .	 does	 not	 necessarily	 establish	 the	

absence	 of	 a	 mental	 disease	 or	 defect”	 (quotation	 marks	 omitted));	 Green,	

2000 ME 92,	 ¶	28,	 750 A.2d 1265.	 	 Beauchene	 does	 not	 argue	 that	 his	

symptoms,	 present	 since	 at	 least	 1969,	 have	 subsided,	 but	 rather	 that	 those	

symptoms	do	not,	as	a	matter	of	law,	meet	the	definition	of	a	“mental	disease	

or	defect”	that	can	justify	his	continued	commitment.		We	disagree.	

       [¶10]	 	 In	 delivering	 its	 verdict,	 the	 jury	 necessarily	 found,	 at	

Beauchene’s	 urging,	 that	 Beauchene’s	 mental	 health	 symptoms	 constituted	 a	

“mental	disease	or	defect.”		All	three	mental	health	professionals	who	testified	

at	 the	 petition	 for	 release	 hearing	 opined	 that	 Beauchene	 exhibits	 the	 same	

symptoms	that	were	present	in	1970,	and,	as	a	result	of	those	symptoms,	he	

continues	to	present	a	risk	of	injury	to	himself	or	to	others.		In	ruling	on	the	

petition,	it	was	the	exclusive	domain	of	the	trial	court	to	determine	whether	

Beauchene’s	symptoms,	described	by	the	expert	witnesses,	comported	with	a	

constitutionally-valid	legal	definition	of	a	“mental	disease	or	defect”—a	legal	

concept	 for	 the	 court	 to	 apply	 to	 the	 evidence,	 not	 a	 medical	 determination.		
                                                                                                                 7	

See	Beal,	2016 ME 169,	¶	6,	151 A.3d 502 (“[B]ecause	the	term	‘mental	disease	

or	defect’	is	a	legal	concept	that	is	not	defined	or	used	by	medical	practitioners	

.	 .	 .	 courts—as	 opposed	 to	 medical	 experts—have	 the	 ultimate	 responsibility	

to	 determine	 whether	 a	 ‘mental	 disease	 or	 defect’	 exists.”	 (emphasis	

omitted)).	

        [¶11]	 	 The	 trial	 court’s	 findings	 that	 Beauchene’s	 symptoms	 have	

remained	consistent	since	1970;	that	he	thus	suffers	from	a	mental	disease	or	

defect;	 and	 that	 as	 a	 result	 of	 that	 mental	 disease	 or	 defect,	 he	 continues	 to	

present	 a	 risk	 of	 harm	 to	 others,	 are	 all	 supported	 by	 competent	 record	

evidence	 and	 thus	 the	 evidence	 does	 not	 compel	 a	 contrary	 conclusion.	 	 The	

fact	remains	that	Beauchene	convinced	a	jury	in	1970	that	he	suffered	from	a	

mental	 disease	 or	 defect,	 and	 because,	 as	 the	 trial	 court	 found,	 his	 mental	

condition	 has	 not	 changed	 and	 he	 continues	 to	 present	 a	 risk	 of	 injury,	

Beauchene	 has	 not	 met	 his	 burden	 for	 release	 or	 discharge	 pursuant	 to	

15	M.R.S.	§	104-A(1).3	


   3		Although,	as	Beauchene	emphasizes,	“[s]ection	104-A(1)	does	not	require	a	petitioner	to	prove	

a	change	in	circumstances	from	the	time	of	the	not	criminally	responsible	verdict,”	 James	v.	State,	
2015 ME 111,	 ¶	 8,	 121 A.3d 1290,	 a	 lack	 of	 a	 change	 in	 Beauchene’s	 mental	 health	 is	 certainly	
probative	of	whether	he	still	suffers	from	the	mental	disease	or	defect	for	which	he	was	relieved	of	
criminal	 responsibility	 for	 murder	 in	 1970.	 	 James	 did	 not	 mark	 a	 change	 in	 the	 law;	 we	 simply	
stated	that	which	is	apparent	from	the	plain	language	of	the	statute—that	a	“substantial	change	in	
circumstances”	is	not	an	enumerated	statutory	requirement.		See	15	M.R.S.	§	104-A.		Here,	the	trial	
court	did	not	clearly	err	when	it	found,	based	on	the	evidence	that	Beauchene’s	condition	had	not	
changed,	 that	 he	 was	 not	 free	 of	 mental	 disease	 or	 defect.	 	 See	 In	 re	 Fleming,	 431 A.2d 616,	 618	
8	

B.	     Vagueness	

        [¶12]	 	 Beauchene	 next	 argues	 that	 15	 M.R.S.	 §	104-A	 is	

unconstitutionally	 vague.	 	 Because	 the	 parties	 agree	 that	 this	 argument	 was	

not	 presented	 to	 the	 trial	 court	 and	 is	 unpreserved,	 we	 review	 for	 obvious	

error.	 	 See	 Gessner	 v.	 State,	 2017 ME 139,	 ¶	 7,	 ---	 A.3d	 ---;	 State	 v.	 Cropley,	

544 A.2d 302,	304	(Me.	1988).		“To	demonstrate	obvious	error,	the	defendant	

must	 show	 that	 there	 is	 (1)	 an	 error,	 (2)	 that	 is	 plain,	 and	 (3)	 that	 affects	

substantial	 rights.”	 	 State	 v.	 Dolloff,	 2012 ME 130,	 ¶	 35,	 58 A.3d 1032 

(quotation	 marks	 omitted).	 	 “Even	 if	 these	 three	 conditions	 are	 met,	 we	 will	

set	aside	a	[judgment]	only	if	we	conclude	that	(4)	the	error	seriously	affects	

the	 fairness	 and	 integrity	 or	 public	 reputation	 of	 judicial	 proceedings.”	 Id.	

(quotation	marks	omitted).	

        [¶13]	 	 The	 challenger	 has	 the	 burden	 to	 establish	 that	 a	 statute	 is	

unconstitutional	 and,	 as	 a	 general	 matter,	 we	 presume	 that	 a	 statute	 is	

constitutional.	 	 See	 State	 v.	 Reckards,	 2015 ME 31,	 ¶	 4,	 113 A.3d 589.	 	 “In	 a	

void-for-vagueness	challenge,	we	do	not	analyze	the	statute	to	ascertain	if	it	is	

valid	 on	 its	 face,	 but	 instead	 assess	 the	 challenge	 by	 testing	 it	 in	 the	

circumstances	 of	 the	 individual	 case	 and	 considering	 whether	 the	 statutory	


(Me.	1981)	 (“The	 operative	 statute	 requires	 the	 presiding	 justice	 to	 .	 .	 .	 determine	 whether	 a	
petitioner	is	free	of	mental	disease	or	defect.”).	
                                                                                     9	

language	was	sufficiently	clear	to	give	the	defendant	adequate	notice	.	.	.	.”		Id.	

(quotation	marks	omitted).	

      [¶14]	 	 Pursuant	 to	 the	 statute,	 Beauchene	 was	 required	 to	 establish	

“that	 [he]	 may	 be	 released	 or	 discharged	 without	 likelihood	 that	 [he]	 will	

cause	injury	to	[himself]	or	to	others	due	to	mental	disease	or	mental	defect.”		

15	M.R.S.	 §	 104-A(1).	 	 Beauchene	 contends	 that	 the	 statute	 provides	

insufficient	notice	of	what	must	be	proved	to	be	entitled	to	release.		He	argues	

that	the	definitions	of	“likelihood”	and	“injury,”	and	the	indefinite	time	period	

for	assessing	likelihood	of	injury,	render	the	statute	unconstitutionally	vague.			

      [¶15]	 	 We	 conclude	 that	 the	 statute	 provides	 Beauchene	 sufficient	

notice	 and	 is	 not	 unconstitutionally	 vague.	 	 Importantly,	 “[n]ot	 every	

ambiguity,	 uncertainty	 or	 imprecision	 of	 language	 in	 a	 statutory	 pattern”	 is	

unconstitutional,	 and	 a	 statute	 will	 withstand	 a	 vagueness	 challenge	 “if	 any	

reasonable	 construction	 will	 support	 it.”	 	 Reckards,	 2015 ME 31,	 ¶	 5,	

113 A.3d 589.	 	 That	 “injury”	 and	 “likelihood”	 are	 undefined	 does	 not	 render	

the	statute	unconstitutional.		Instead,	those	broad	terms	enable	the	trial	court,	

in	 its	 role	 as	 factfinder,	 to	 weigh	 the	 evidence	 and	 to	 determine	 whether,	

under	 the	 circumstances	 present	 at	 the	 time	 of	 the	 petition,	 a	 particular	

petitioner	 with	 an	 individualized	 mental	 health	 diagnosis	 may	 be	 safely	
10	

discharged	 or	 released	 into	 society.	 	 See	 15	 M.R.S.	 §	 104-A(1);	 Beal,	

2016 ME 169,	 ¶	 6,	 151 A.3d 502;	 see	 also	 State	 v.	 Krol,	 344 A.2d 289,	 301	

(N.J.	1975)	(noting	the	vagueness	and	ambiguity	of	defining	“dangerousness”	

and	 “likelihood	 of	 future	 harmful	 conduct,”	 but	 emphasizing	 that	 such	 broad	

undefined	standards	leave	specific	determinations	to	trial	courts	to	resolve	on	

a	case-by-case	basis).	

        [¶16]		Here,	the	trial	court	properly	applied	the	statute	and	explained	in	

clear	 terms	 why,	 based	 on	 Beauchene’s	 criminal	 history	 and	 present	 mental	

health	symptoms,	he	had	not	satisfied	his	burden.4		The	court	emphasized	that	

if	 Beauchene	 engages	 in	 treatment	 and	 demonstrates	 progress,	 he	 may	 be	

entitled	 to	 relief	 through	 another	 petition	 in	 the	 future.	 	 We	 discern	 no	

obvious	error.	




   4		Beauchene	argues	that	the	statute	encourages	arbitrary	enforcement	of	the	law.		His	reliance	

on	language	from	our	decision	in	Taylor	v.	Comm’r	of	Mental	Health	&	Mental	Retardation,	481 A.2d
139,	 147	 (Me.	 1984)	 is	 misplaced.	 	 In	 that	 case,	 we	 discarded	 a	 “beyond	 a	 reasonable	 doubt”	
standard	 of	 proof	 previously	 placed	 on	 petitioners	 and	 instead	 adopted	 a	 “clear	 and	 convincing”	
standard	 that	 balances	 a	 petitioner’s	 liberty	 interest	 against	 public	 safety	 and	 policy	 concerns.		
See	id.	 at	 145-52.	 	 Section	 104-A’s	 broad	 statutory	 standards	 do	 not	 encourage	 arbitrary	
enforcement,	 but	 rather	 recognize	 the	 fact-specific	 nature	 of	 characterizing	 mental	 illness	 and	
gauging	the	potential	threat	posed	by	individuals	if	released	into	society.	
   	
                                                                                                            11	

C.	        Due	Process	

           [¶17]		Beauchene	lastly	argues	that	his	continued	confinement	violates	

due	 process.5	 	 In	 light	 of	 the	 trial	 court’s	 finding,	 supported	 by	 record	

evidence,	that	Beauchene	continues	to	suffer	from	a	mental	disease	or	defect	

that	 presents	 a	 risk	 of	 injury,	 this	 argument	 necessarily	 fails	 because	 “[i]t	 is	

well	established	that	the	State	may	confine	someone	who	is	both	mentally	ill	

and	who	poses	a	danger	to	society.”		Green,	2000 ME 92,	¶	15,	750 A.2d 1265;	

see	also	Foucha	v.	Louisiana,	504 U.S. 71,	77-78	(1992).	

           The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	      	    	     	
	
Rory	 A.	 McNamara,	 Esq.	 (orally),	 Drake	 Law,	 LLC,	 Berwick,	 for	 appellant	
Donald	Beauchene	
	
Janet	T.	Mills,	Attorney	General,	and	Laura	A.	Yustak,	Asst.	Atty.	Gen.	(orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Kennebec	County	Superior	Court	docket	number	CV-1972-1166	
FOR	CLERK	REFERENCE	ONLY	


      5	
      	 Beauchene	 further	 argues	 that	 even	 assuming	 that	 he	 poses	 a	 risk	 of	 causing	 injury,	 his	
confinement	is	not	“narrowly	focused”	to	a	relevant	state	interest	because	the	State	could	instead	
utilize	 the	 involuntary	 commitment	 process,	 see	 34-B	 M.R.S.	 §	 3864	 (2016).	 	 This	 argument	
overlooks	 the	 procedural	 and	 practical	 realities	 underpinning	 Beauchene’s	 current	 commitment	
and	 the	 court’s	 determination	 that	 he	 continues	 to	 suffer	 from	 a	 mental	 illness	 and	 as	 a	 result	
presents	a	risk	of	injury	to	himself	or	others—a	finding	that	precludes	his	release	or	discharge	from	
his	 present	 commitment.	 	 See	 15	M.R.S.	 §	 104-A(1);	 see	 also	 Foucha	 v.	 Louisiana,	 504 U.S. 71,	 77	
(1992)	(reiterating	that	a	committed	acquittee	may	be	held	as	long	as	he	remains	mentally	ill	and	
dangerous).